ASSET PURCHASE AGREEMENT

BETWEEN

CAF EXTRUSION, INC.
("Buyer")

COLLINS & AIKMAN FLOORCOVERINGS, INC.
("C&A")

AND

CANDLEWICK YARNS, INC.
("Seller")

BRETLIN, INC.
("Bretlin")

THE DIXIE GROUP, INC.
("Parent")

DATED AS OF

May 1, 2002

 

 

TABLE OF CONTENTS

Page


ARTICLE I SALE AND PURCHASE OF ASSETS

 

1.1 Transfer of Assets

1

1.2 Purchased Assets

1

1.3 Excluded Assets

3

1.4 Liabilities

4

ARTICLE II CONSIDERATION

5

2.1 Purchase Price

5

2.2 Allocation

6

2.3 Prorations

6

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER, BRETLIN AND PARENT


6

3.1 Organization and Good Standing

6

3.2 Authority

6

3.3 Effect of Agreement

7

3.4 Financials; Books; No Undisclosed Liabilities

7

3.5 Title to and Sufficiency of Assets

8

3.6 Real Estate

8

3.7 Tangible Property

9

3.8 Contracts and Leases

9

3.9 Intellectual Property

10

3.10 Labor Matters

10

3.11 Employees; Benefits

10

3.12 Absence of Changes

11

3.13 Related Party Transactions

12

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER AND C&A


12

4.1 Organization and Good Standing

12

4.2 Authority

12

4.3 Effect of Agreement

12

ARTICLE V COVENANTS

12

5.1 Termination of Seller's Employees; Settlement of Obligations of Seller

12

5.2 Collection of Receivables

13

5.3 Employee Benefit Matters

13

ARTICLE VI CLOSING

13

6.1 Closing

13

6.2 Deliveries by Seller

14

6.3 Deliveries by Buyer

14

6.4 Other Deliveries

15

6.5 Further Assurances

15

6.6 Real Property Acquisition

15

6.7 Closing Conditions

15

ARTICLE VII INDEMNIFICATION

18

7.1 Indemnification by Seller, Bretlin and Parent

15

7.2 Indemnification by Buyer

16

7.3 Notice of Claim

17

7.4 Defense

17

7.5 Other Remedies

17

7.6 Limitation

17

ARTICLE VIII MISCELLANEOUS

18

8.1 Survival of Representations

18

8.2 Bulk Sales

18

8.3 Risk of Loss

18

8.4 Brokers

18

8.5 Tax Filings

18

8.6 Expenses

18

8.7 Publicity

18

8.8 Notices

19

8.9 Governing Law

20

8.10 Counterparts

21

8.11 Assignment

21

8.12 Third Party Beneficiaries

21

8.13 Headings

21

8.14 Amendments

21

8.15 Specific Performance

21

8.16 Jurisdiction

21

8.17 Severability

21

8.18 Entire Agreement

21

8.19 Certain Definitions

22

8.20 Schedules

22

 

SCHEDULES

Schedule 1.1 Permitted Liens

Schedule 1.2(a) Real Property

Schedule 1.2(b) Tangible Personal Property/List of Warranties

Schedule 1.2(c) Inventory

Schedule 1.2(d) Assumed Contracts

Schedule 1.2(e) Intellectual Property

Schedule 1.2(f) Permits

Schedule 1.2(h) Claims

Schedule 1.3(h) Unrelated Assets

Schedule 1.3(l) Excluded Claims and Deposits

Schedule 1.3(m) Excluded Assets

Schedule 2.1(c) Inventory Valuation Determination

Schedule 2.2 Purchase Price Allocation

Schedule 3.1 Foreign Qualifications

Schedule 3.3 Required Consents

Schedule 3.4.1 Cost Data

Schedule 3.4.2 Liabilities of the Business

Schedule 3.4.3 Permits used in the Business

Schedule 3.5.1 Required Assets

Schedule 3.5.2 Third Party Rights

Schedule 3.7 Condition of Property

Schedule 3.8 Contracts

Schedule 3.11 Employees; Benefits

Schedule 3.12 Absence of Changes

Schedule 8.19 Knowledge of Sellers

EXHIBITS

Exhibit A Bill of Sale

Exhibit B Non-Solicitation Agreement

Exhibit C Opinion of Seller's Counsel

Exhibit D Supply Agreement

Exhibit E Opinion of Buyer's Counsel

Exhibit F Transitional Services Agreement



 

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT

(together with all Schedules and Exhibits hereto, this "Agreement"), agreed and
entered into on May 1st, 2002, to be effective in all respects as of the
Effective Time, as defined herein, is entered into by and between Candlewick
Yarns, Inc., a Tennessee corporation ("Seller"), Bretlin, Inc., a Georgia
corporation and the parent company of the Seller, ("Bretlin"), The Dixie Group,
Inc., a Tennessee corporation and the parent company of Bretlin, (the "Parent"),
CAF Extrusion, Inc., a Delaware corporation, ("Buyer"), and Collins & Aikman
Floorcoverings, Inc., a Delaware corporation and the parent company of Buyer
("C&A").



R E C I T A L S :

1. Seller is the owner and operator of a fiber extrusion plant, including
equipment, fixtures and facilities necessary or appropriate for the extrusion of
yarn filament for the carpet and rug industry, located at 246 Old Dalton Road,
Calhoun, Georgia (the "Business").

2. Seller desires to sell, and Buyer desires to buy, substantially all of the
properties and assets of Seller owned and used in the operation of the Business
or located on the Real Property, on the terms and conditions set forth in this
Agreement.

THEREFORE, for and in consideration of the above Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 

ARTICLE I - SALE AND PURCHASE OF ASSETS



Transfer of Assets. Seller (and Bretlin and Parent to the extent of their
interests) agrees to sell, assign, transfer and deliver to Buyer, and Buyer
agrees to purchase and accept from Seller, (and Bretlin and Parent to the extent
of their interests), at the Closing (as defined below) good and marketable
title, free and clear of all liens and encumbrances whatsoever, other than (i)
liens for current Taxes not yet due and payable and (ii) with respect to
personal property only, liens evidenced by the filing, for notice purposes only,
of financing statements in respect of true leases disclosed on Schedule 1.1
(collectively, "Permitted Liens"), to all of the assets and properties of every
kind and description owned and used by Seller (and Bretlin and Parent to the
extent of their interests) in connection with the operations of the Business or
located on the Real Property, but excluding assets covered by Assumed Contracts
and the Excluded Assets described in Section 1.3, on the terms and conditions
set forth in this Agreement. The assets being sold hereunder are collectively
referred to as the "Purchased Assets," and the assets described in Section 1.3
are collectively referred to as the "Excluded Assets."



Purchased Assets. The Purchased Assets specifically include, but are not limited
to, the following:

Real Estate. Seller's tenant improvements in the real property, buildings and
improvements located at 246 Old Dalton Road, Calhoun, Georgia, the metes and
bounds of such real property being more particularly described on Schedule
1.2(a) (the "Real Property").

Tangible Personal Property. All machinery, equipment, furniture, office
equipment, supplies, materials, vehicles and other items of tangible personal
property of every kind owned by Seller (and Bretlin and Parent to the extent of
their interests) and used in connection with the Business or located on the Real
Property, including, without limitation, those listed on Schedule 1.2(b) (the
"Tangible Personal Property"), and any additions or replacements made between
the date of this Agreement and the Closing Date, together with any assignable
express or implied warranty by the manufacturers of sellers of any item thereof,
to the extent such warranty is transferable as set forth on Schedule 1.2(b).

Inventories. All inventories of the Business as of the Effective Time (defined
below), including, without limitation, finished goods under open purchase orders
assumed by Buyer pursuant to Section 1.2(d) below (but not including any other
finished goods), work in process, raw materials, packaging materials and spare
parts (the "Inventory"), (including supplies relating to such Inventory, and any
deposits, prepayments, rebates or refunds attributable to Inventory purchased by
Buyer) the location and an approximation of the value of which is described on
Schedule 1.2(c).

Assumed Contracts. All of Seller's interest arising or accruing after the
Effective Time under all contracts, leases of personal property, other leases
and other agreements, including unfilled purchase orders (together with any
deposits or prepayments pertaining to such unfilled purchase orders) as of the
Closing Date as provided in Section 1.4, to which the Seller is a party and
which pertain primarily to the Business and were entered into in the ordinary
course of business consistent with past practices, but only to the extent such
contracts are either (i) set forth on Schedule 1.2(d) hereto, or (ii)
individually involve a financial obligation of less than Five Thousand Dollars
($5,000) over the term of such contract, and which were entered into in the
ordinary course of business and do not contain or create any restriction or
limitation on the ability of the Seller (or any purchaser of the Business) to
utilize the Purchased Assets or to realize the benefit to be derived therefrom
or to conduct the operations of the Business worldwide (collectively, the
"Assumed Contracts").

Intellectual Property. All of the intellectual property of Seller used primarily
in connection with the operations of the Business, including, without
limitation, the following: (a) all trademarks, service marks, trade names, logos
(the "Marks") and all registrations relating thereto; (b) all copyrighted works
and registrations therefor; (c) all patents and applications therefor; and (d)
all confidential or proprietary processes, formulas, trade secrets and technical
and other similar information, all of which are described on Schedule 1.2(e)
(the "Intellectual Property"), together with the goodwill related thereto and
any royalty income therefrom accruing after the Effective Time.

Permits. All assignable Permits, including, without limitation, those listed on
Schedule 1.2(f). For purposes of this Agreement, the term "Permits" means all
permits, authorizations, certificates, approvals and licenses relating to the
operation of the Business.

Intangible Property. All records, technical data, asset ledgers, books of
account, inventory records, budgets, customer and supplier records, payroll and
personnel records, computer programs, correspondence and other files of Seller,
regardless of the medium on which stored, created or maintained in connection
with the Business that can be separated from the records of Seller's, Bretlin's
or Parent's other business activities with reasonable efforts, and all rights to
do business with the customers of the Business, subject to the Non-Solicitation
Agreement, and subject to any applicable obligations of confidentiality imposed
by applicable law.

Claims. All of Seller's rights to any causes of action or claims arising in
connection with the Purchased Assets or the Assumed Contracts, except for causes
of action or claims arising prior to the Closing and listed on Schedule 1.2(h).

Goodwill. Any and all of Seller's goodwill in and going concern value of the
Business.

Other Assets. All other assets of any kind or description, tangible or
intangible, which are owned by Seller and used primarily in or relating to the
operations of the Business, whether or not carried or reflected on the books and
records of Seller or Dixie.

Excluded Assets. The following assets shall be excluded from the Purchased
Assets and shall be retained by Seller:

Accounts Receivable. All accounts receivable due to Seller as of the Effective
Time in connection with the Business (the "Receivables"), and the full benefit
of any security therefor;

Cash. All cash on hand and on deposit in banks, cash equivalents and
investments, and all customer deposits and prepayments in connection with the
sale of goods by Seller, to the extent the applicable goods are not included in
the Purchased Assets;

Insurance. All insurance policies relating to the Business;

Assets of Benefit Plans. Pension, profit sharing, savings, or other benefit
plans and trusts and the reserves thereof;

Finished Goods

. All finished goods manufactured by the Seller prior to the Closing Date,
except as provided in 1.2(c), above.



Certain Records. Minute books, stock books and any corporate documents relating
to the organization, maintenance and existence of Seller as a corporation;

Excluded Contracts. Any and all contracts entered into by Seller or by which
Seller or any of the Purchased Assets is bound, other than the Assumed
Contracts;

Unrelated Assets

. Any assets, properties, rights, contracts, operations and businesses of
Seller, Parent or Bretlin that are used primarily in business operations of
Seller, Bretlin or Parent other than the Business, including without limitation
all centralized management information systems and accounting systems, and
listed on Schedule 1.3(h);



Tax Refunds

. Any rights of Seller or any of its Affiliates to any tax refund with respect
to periods prior to the Closing Date;



Insurance Benefits

. Any property, casualty, workers' compensation or other insurance policy or
related insurance services contract relating to the Purchased Assets, the
Business, Seller or any of its Affiliates and any rights of Seller or any of its
Affiliates under such insurance policy or contract, other than rights under such
insurance policies or contracts with respect to any Assumed Liability or any
casualty occurring prior to Closing and affecting any of the Purchased Assets;



Purchase Contracts

. Any rights of Seller under this Agreement, the documents to be executed and
delivered in connection herewith, or under any other agreement between Seller
and Buyer;



Excluded Claims and Deposits

. Deposits, prepayments, prepaid assets, refunds, causes of action, rights of
recovery, rights of setoff and rights of recoupment of Seller arising prior to
the Closing Date as itemized on Schedule 1.3(l); and



Other Excluded Assets. The other excluded assets listed or described on Schedule
1.3(m).

Liabilities. The Purchased Assets shall be sold and conveyed to Buyer free and
clear of all liabilities, obligations, liens, security interests and
encumbrances whatsoever (collectively, "Liens", or, individually, a "Lien")
other than Permitted Liens; provided, however, that Buyer will assume at Closing
only the obligations under the Assumed Contracts (including unfilled purchase
orders as described below) that are to be performed after the Effective Time and
are disclosed in such Assumed Contracts. Buyer shall only assume Seller's
obligation under the Assumed Contracts which are purchase orders issued to
Seller to the extent that the goods ordered have not been shipped by Seller at
the Effective Time, and Buyer shall only assume Seller's obligation under the
Assumed Contracts which are purchase orders issued by Seller to the extent that
the goods ordered by Seller under such contracts have not been received by
Seller as of the Effective Time, and all of which shall be listed on Schedule
1.2(d).

Except as specifically set forth above, Seller shall retain responsibility for
and indemnify Buyer against all liabilities in any way related to the Business,
the Purchased Assets and the Assumed Contracts (including any existing breach
thereof) arising prior to the Effective Time and for all liabilities arising
from Seller's operation of the Business prior to the Effective Time, whether or
not accrued and whether or not disclosed. Specifically, but without limiting the
generality of the foregoing, Seller shall retain sole liability for and Buyer
shall not assume any liability or obligation of Seller with respect to (i)
unpaid Taxes of the Seller or the Business (as defined in Section 3.4 below);
(ii) accounts payable or other liabilities or obligations of the Seller or the
Business arising or accruing as a result of, or caused by, events, conditions or
circumstances, prior to the Effective Time (even if the liability or obligation
becomes known after the Effective Time; (iii) the use, storage, transportation,
discharge, handling or disposal of any Hazardous Material (as defined below)
prior to the Effective Time; and (iv) employees or former employees of Seller,
including any liability for accrued salaries, wages, payroll taxes, severance
pay entitlements, health, medical, retirement, vacation or deferred compensation
benefits or any other obligations or expenses arising out of or relating to the
employment by Seller of its employees or Seller's termination of such employees,
including the terminations effected by Seller pursuant to this Agreement. Seller
shall retain and shall assume and discharge all liabilities and costs under the
Consolidated Omnibus Budget Reconciliation Act, as amended ("COBRA") (including
liabilities for violations thereof) for all "qualifying events" (as defined in
COBRA) occurring with respect to employees and their dependents prior to and on
the Effective Time, including qualifying events that occur as a result of the
sale of the Purchased Assets contemplated by this Agreement. Parent and Seller
agree that the sale of the Purchased Assets contemplated by this Agreement shall
not cause Buyer to become a "successor employer" within the meaning of Section
54.4980B-9, Q&A-8(c) of the Treasury Regulations. As used in this Agreement,
"Hazardous Material" means and includes asbestos, ACM's, polychlorinated
biphenyls, lead-based paints, any petroleum product, petroleum by-products
(including, but not limited to, crude oil or any fraction of it, diesel oil,
fuel oil, gasoline, lubrication oil, oil refuse, oil mixed with other wastes,
oil sludge and all other liquid hydrocarbons, regardless of specific gravity),
natural or synthetic gas products and/or hazardous substance or materials,
waste, pollutant or contaminant, defined as such in (or for the purposes of) the
Environmental Laws (as defined in Section 3.4).

ARTICLE II - CONSIDERATION



Purchase Price. (a) The aggregate purchase price (the "Purchase Price") for the
Purchased Assets shall be the sum of Thirty Million Eight Hundred Thousand
Dollars $30,800,000, for all of the Purchased Assets other than Inventory,
payable as provided below on the Closing Date, plus the amount determined as the
value of all Inventory on hand as of the Effective Time, calculated and payable
as provided below:



The Purchase Price shall be payable as follows: (i) $30,800,000 shall be paid on
the Closing Date by wire transfer of immediately available funds to account(s)
designated by Seller; and (ii) the portion of the Purchase Price set forth in
Section 2.1 (a)(ii) above shall be paid promptly after final determination of
the Closing Inventory Value as provided below in Section 2.1(c).

On the Closing Date, Buyer and Seller shall jointly conduct a physical
inspection of the Inventory and prepare a list of the Inventory of the Business
as of such date. As soon as possible after the Closing Date, but in any event
within fifteen (15) business days thereafter, Buyer shall provide to Seller a
list of the Inventory and a valuation thereof at standard cost, determined and
discounted, if applicable, in accordance with the Inventory Valuation
Determination set forth on Schedule 2.1(c) hereto (the "Closing Inventory
Value"). Seller shall have a period of ten (10) business days following receipt
of such Closing Inventory Value (the "Seller Objection Period") to notify Buyer
of any disagreement with Buyer's valuation, and Buyer and Seller shall jointly
endeavor to make a mutually agreeable determination of the Closing Inventory
Value prior to the expiration of the Seller Objection Period. If Buyer and
Seller agree on the Closing Inventory Value, then Seller and Buyer shall set
forth their agreement in writing, and Buyer shall pay such portion of the
Purchase Price attributable to the Inventory promptly after the date of such
mutually agreed written determination. If Seller and Buyer disagree as to the
Closing Inventory Value and have not reached agreement prior to the expiration
of the Seller Objection Period, then such disputed amount shall be submitted to
PricewaterhouseCoopers for a final and binding determination of the Closing
Inventory Value. The costs and expenses for the services of
PricewaterhouseCoopers shall be borne by Seller and Buyer in proportion to the
amount awarded to each party pursuant to the aforesaid determination.

Allocation. The Purchase Price shall be allocated among the Purchased Assets as
mutually agreed between Buyer and Seller, based on the report to be delivered by
Valuation Research Corporation, and such agreed upon allocation shall be set
forth in writing and attached to this Agreement as soon as possible after
Closing as Schedule 2.2 hereto.

Prorations. The operation of the Business and the income and expenses
attributable thereto up to the Effective Time shall be for the account of Seller
and thereafter for the account of Buyer. All expenses, including, without
limitation, such items as ad valorem property taxes, prepaid items, utility
charges, and rents shall be prorated between Seller and Buyer as of the
Effective Time. Such prorations shall be made and paid by Seller insofar as is
possible as an adjustment to the Purchase Price at the Closing, and such other
proratable items shall be determined within 60 days thereafter, and Seller or
Buyer shall make such payment to the other as is required by such proration.
Unpaid employee salary, benefits and vacation pay, leave pay, severance pay and
other similar benefits or entitlements shall be paid by Seller to the employees
of the Business promptly after Closing as provided in Section 5.1 below.

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SELLER, BRETLIN AND PARENT

Seller, Bretlin and Parent jointly and severally represent and warrant to Buyer
and C&A as follows:

Organization and Good Standing. Each of Seller, Bretlin and Parent is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation. Seller has all requisite power and authority
to own, operate and lease the Purchased Assets and to conduct the operations of
the Business as presently conducted. Seller is duly qualified to do business as
a foreign corporation and is in good standing in all other jurisdictions in
which it is required to be so qualified and in which the failure to qualify
would have a Material Adverse Effect, and such jurisdictions are listed on
Schedule 3.1.

Authority. Each of Seller, Bretlin and Parent has all requisite power and
authority to execute and deliver this Agreement, a Bill of Sale, Assignment and
Assumption Agreements, and NonSolicitation Agreement, and such other agreements
as are necessary or appropriate in Buyer's reasonable discretion to effect the
transfer of the Business and the Purchased Assets as contemplated hereby, to the
extent each of Seller, Bretlin and Parent is a party thereto (the "Seller
Agreements") and to perform the transactions contemplated hereby and thereby.
The execution, delivery and performance of each of the Seller Agreements to
which Seller, Bretlin or Parent is a party, and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate and shareholder action on the part of each
of Seller, Bretlin and Parent. The Seller Agreements have been, or with respect
to Seller Agreements to be executed at the Closing, will be, duly executed and
delivered by Seller, Bretlin and Parent, as applicable, and each constitutes or
will constitute when executed and delivered a valid and binding obligation of
Seller, Bretlin and Parent, enforceable against Seller, Bretlin and Parent in
accordance with its terms, to the extent it is a party thereto, except as
enforceability may be limited by equitable principles or by bankruptcy,
fraudulent conveyance or insolvency laws affecting the enforcement of creditors'
rights generally.

Effect of Agreement. Except as set forth on Schedule 3.3 hereto, the execution,
delivery and performance of the Seller Agreements do not: (a) conflict with the
Articles of Incorporation or Bylaws of Seller, Bretlin or Parent; (b) violate
any law or any rule or regulation of any governmental body or administrative
agency, or conflict with any judicial or administrative order or decree relating
to Seller, Bretlin, Parent or the Purchased Assets; (c) constitute a breach or
default under any Assumed Contract, Real Property Lease or any other agreement
or instrument by which Seller, Bretlin or Parent is bound or the Purchased
Assets are affected; (d) create any Lien on any of the Purchased Assets; or (e)
require any consent, notice to or filing with any governmental authority or
administrative agency or any private person or firm on behalf of Seller, Bretlin
or Parent. The matters described on Schedule 3.3 are referred to as the
"Required Consents."

Cost Data; Books; No Undisclosed Liabilities. Seller's Cost Reconciliation
Report and detailed standard cost data for the year ended December 31, 2001 and
the two month period ended February 28, 2002 (the "Cost Data"), true and
complete copies of which are attached hereto as Schedule 3.4.1, (a) are true,
complete and correct in all material respects; and (b) are in accordance with
the books and records of the Seller. Seller has no liability or obligation
related to the Business that is not disclosed on Schedule 3.4.2 outside of the
routine, daily, ordinary course of business. Except as disclosed on Schedule
3.4.2, (i) there are no claims, actions, suits or investigations ("Claims") or
potential Claims pending, or to the Knowledge of Seller, threatened, against
Seller or the Business or affecting the Purchased Assets, nor to the Knowledge
of Seller does there exist any basis for a Claim; (ii) there is not outstanding
or, to the Knowledge of Seller, threatened, any order or decree of any court,
governmental agency or arbitration tribunal against or involving Seller, the
Business or the Purchased Assets; (iii) Seller is currently, and has been at all
times, in material compliance with all laws, rules, regulations and licensing
requirements of all federal, state, local and foreign authorities applicable to
the properties and operations of the Business; (iv) Seller is not in violation
of any of the material Permits, all of which are listed on Schedule 3.4.3
hereto, and no proceedings are pending or, to the Knowledge of Seller,
threatened to revoke or limit any such Permit; (v) all United States, state and
local income, profits, franchise, sales, use, occupancy, property, severance,
excise, value added, withholding and other taxes, and all taxes owing to any
foreign countries and political subdivisions thereof (including interest,
penalties and any additions to tax) (the "Taxes") due from Seller or claimed to
be due by each taxing authority for all periods through the date of this
Agreement, including without limitation any Taxes arising from the transactions
evidenced by this Agreement, have been, and for all periods through the
Effective Time will be, fully paid, and Seller has timely filed all tax returns,
reports and declarations of estimated tax required to be filed before the
Effective Time; and (vi) the existing and prior uses of the Purchased Assets
comply in all material respects with, and at all times have complied in all
material respects with, and Seller is not in violation of, and has not violated,
in connection with the ownership, use, maintenance or operation of the Purchased
Assets, any applicable federal, state, county or local statutes, laws,
regulations, rules, ordinances, codes, licenses or permits of any governmental
authorities relating to environmental matters, including by way of illustration
and not by way of limitation the Comprehensive Environmental Response,
Compensation and Liability Act as amended, the Resource Conservation Recovery
Act as amended, the Clean Air Act, the Clean Water Act, the Occupational Safety
and Health Act, the Toxic Substances Control Act, any "Superfund" or "Superlien"
law, all of their state counterparts and implementing regulations, or any other
federal, state or local statute, law, ordinance, code, rule, regulation, order,
decree or guideline (whether published or unpublished) regulating, relating to
or imposing liability or standards of conduct concerning any petroleum,
petroleum by-product (including, but not limited to, crude oil, diesel oil, fuel
oil, gasoline, lubrication oil, oil refuse, oil mixed with other waste, oil
sludge, and all other liquid hydrocarbons, regardless of specific gravity),
natural or synthetic gas, hazardous substance or materials, toxic or dangerous
waste, substance or material, pollutant or contaminant (collectively
"Environmental Laws"). The books and records of Seller relating to the Purchased
Assets are true, accurate and complete in all material respects and have been
maintained in accordance with generally accepted accounting principles applied
on a consistent basis.

Title to and Sufficiency of Assets. Seller has good and marketable title to all
of the Purchased Assets, and as of the Closing Date the Purchased Assets shall
be free and clear of any Liens, other than Permitted Liens. Except as set forth
on Schedule 3.5.1, the Purchased Assets and the assets covered by the Assumed
Contracts constitute all of the assets of any nature required to operate the
Business in the manner presently operated by Seller and are all located on the
Real Property. No third party has any right, title or interest in or to, or any
claim whatsoever related to, the Purchased Assets, except as set forth on
Schedule 3.5.2, which will be terminated as of the Closing Date.

Real Estate. Schedules 1.2(a) contains a true and correct description of the
Real Property and a list of all buildings, fixtures and improvements thereon
(the "Improvements"). All Improvements conform in all material respects to all
applicable state and local laws, health and safety ordinances and zoning and
building ordinances. To the Knowledge of the Seller, none of the Improvements
encroach on the property of any third person. The Real Property is zoned for the
purposes for which it is presently being used.

The Real Property has adequate water and sewer supply for the current use of
such property, and all sewer and water supply facilities required for the
current use of all such property are properly and fully installed and operating.
All other public or private utilities necessary for the operation of such
property for current uses are properly and fully installed and operating.

The Improvements have been completed, and there are no interior or exterior
structural defects or other material defects in such Improvements or any
material defects in the plumbing, electrical, mechanical, heating, ventilating
or air-conditioning systems or other systems. All such systems are in
satisfactory working order for current use, and all roofs and basements of the
Improvements are in good condition, ordinary wear and tear excepted, and free of
leaks.

Each portion of the Improvements is covered by a permanent certificate of
occupancy which is in full force and effect. Seller has no knowledge of any
alteration, improvement or change in use of any of the Improvements which would
require a new certificate of occupancy or amendment of an existing certificate
of occupancy.

Seller has received no notice and has no knowledge of any material violations of
any applicable federal, state or local law, ordinance, regulation, order, rule
or requirement affecting the Real Property, or the construction, management,
ownership, maintenance, use, acquisition or sale thereof (including, without
limitation, building, health and environmental laws, regulations and ordinances)
(collectively, "Legal Requirements"). Seller has no knowledge of any pending or
contemplated change in any Legal Requirement which may materially adversely
affect the use or ownership of such property.

Seller has entered into no agreement, oral or written, not referred to herein,
with reference to the Real Property, and neither Seller nor any portion of such
property is subject to any claim, demand, suit, unfiled lien, proceeding or
litigation of any kind, pending or outstanding, or to the Knowledge of Seller or
the Parent, threatened or likely to be made or instituted which would in any way
be binding upon Buyer or its successors or assigns or would affect or limit the
full use and enjoyment of such property by Buyer or its successors or assigns or
which would limit or restrict in any way Seller's right or ability to enter into
this Agreement and consummate the transactions described herein.

Tangible Property. Except as disclosed on Schedule 3.7, all Improvements, all
other tangible property included in the Purchased Assets and all items of
tangible property leased under leases to be assumed by Buyer (a) are in good
operating order, condition and repair, ordinary wear and tear excepted; (b) are
suitable for immediate use in the ordinary course of business of the Business;
and (c) are free from material defects.

Contracts and Leases. Schedule 3.8 lists all contracts, commitments, agreements
(including agreements for the borrowing of money or the extension of credit),
leases (other than leases for the Real Property), licenses, understandings and
obligations, whether written or oral, related to the Business to which Seller is
party or by which Seller or the Purchased Assets is bound or affected or that
are material to the operation of the Business, including all contracts that
relate to the costs of operations of the Business, which in any case involve a
financial obligation or impact of more than $5,000. Schedule 1.2(d) lists all
leases concerning the Real Property to which Seller, Bretlin or Dixie is a party
(the "Real Property Leases"). Seller has delivered to Buyer true and complete
copies of all Real Property Leases, all written contracts and true and complete
memoranda of all oral contracts, including any and all amendments thereto. Each
of the Assumed Contracts and the Real Property Leases is valid, binding and
enforceable in accordance with its terms, except as enforceability may be
limited by equitable principles or by bankruptcy, fraudulent conveyance or
insolvency laws affecting the enforcement of creditors' rights generally, and is
in full force and effect. There are no existing defaults, and no events or
circumstances have occurred which, with or without notice or lapse of time or
both, would constitute defaults, under any of the Assumed Contracts or the Real
Property Leases. Except as set forth in Schedule 3.3, the assignment of the
Assumed Contracts and the Real Property Leases by Seller to Buyer will not, with
respect to any Assumed Contract or Real Property Lease, (a) constitute a default
or accelerate the obligations thereunder; (b) require the consent of any person
or party, except for the Required Consents; or (c) affect the continuation,
validity and effectiveness thereof or the terms thereof.

Intellectual Property. Schedule 1.2(e) lists all intellectual property rights
(other than those included in Excluded Assets) used in connection with the
Business, which includes all intellectual property, trade secrets, expertise,
know-how, designs, ideas and concepts whether or not patentable, all of which
are owned by or licensed to Seller. There are no Marks or patents used by Seller
in connection with the Business. Seller has not licensed any of the Intellectual
Property to any third party, and no third party has any right to use any of the
Intellectual Property. There are no pending or to the Knowledge of Seller
threatened claims or suits challenging Seller's ownership or right to use any of
the Intellectual Property, or alleging that any of the Intellectual Property
infringes any rights of any third parties, nor to the Knowledge of Seller does
there exist any basis therefor.

Labor Matters. No employees of Seller who work in the Business have been or are
represented by a union or other labor organization or covered by any collective
bargaining agreement. There is no unfair labor practice complaint, labor
organizational effort, strike, slowdown or similar labor matter pending or, to
the Knowledge of Seller, threatened against or affecting Seller or the Business.

Employees; Benefits. Schedule 3.11.1 sets forth a list of the name, position,
rate of compensation and any incentive compensation arrangements, bonuses or
commissions or fringe or other benefits, of each person who is employed by the
Business in any capacity. Except as set forth on Schedule 3.11.2, there are no
Plans, as defined below, contributed to, maintained or sponsored by Seller, to
which Seller is obligated to contribute or with respect to which Seller has any
material liability or potential material liability, whether direct or indirect,
including all Plans contributed to, maintained or sponsored by each member of
the controlled group of companies, within the meaning of Sections 414(b),
414(c), and 414(m) of the Internal Revenue Code (the "Code"), of which Seller is
a member to the extent Seller has any potential material liability with respect
to such Plans. For purposes of this Agreement, the term "Plans" shall mean: (a)
employee benefit plans as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), whether or not funded; (b)
employment agreements; and (c) personnel policies or fringe benefit plans,
policies, programs and arrangements, whether or not subject to ERISA, and
whether or not funded, including, without limitation, stock bonus, deferred
compensation, pension, severance, bonus, vacation, travel, incentive and health,
disability and welfare plans.

Each Plan and all related trusts, insurance contracts and funds have been
maintained, funded and administered in compliance in all respects with all
applicable laws and regulations, including, but not limited to, ERISA and the
Code.

Each Plan that is intended to be qualified under Section 401(a) of the Code, and
each trust (if any) forming a part thereof, has received a favorable
determination letter from the Internal Revenue Service as to the qualification
under the Code of such Plan and the tax-exempt status of such related trust, and
nothing has occurred since the date of such determination letter that could
adversely affect the qualification of such Plan or the tax-exempt status of such
related trust.

Seller does not now, nor has it ever, sponsored, maintained or made
contributions to a defined benefit plan (as such term is defined in Section
3(35) of ERISA) (a "Defined Benefit Plan"), or any Plan which is subject to the
minimum funding requirements of Section 412 of the Code or the requirements of
Title IV of ERISA.

No underfunded Defined Benefit Plan has been, during the five years preceding
the Closing Date, transferred out of the controlled group of companies (within
the meaning of Sections 414(b), (c) and (m) of the Code) of which Seller is a
member or was a member during such five-year period.

Absence of Changes. Except as set forth on Schedule 3.12, since December 31,
2001, Seller has conducted the operations of the Business only in the ordinary
course, and has not:

Suffered any damage to any material asset of the Business, whether or not
covered by insurance;

Sold or disposed of any assets used in the operation of the Business other than
in the ordinary course;

Made any general wage increase for its employees as a group;

Amended or terminated any Assumed Contract, or amended or terminated any other
material contract other than in the ordinary course;

Incurred any obligation or liability, except normal trade or business
obligations incurred in the ordinary course of business;

Introduced any new method of management, operations or accounting other than in
the ordinary course;

Suffered any Material Adverse Effect, or any other event that might reasonably
be expected to have a Material Adverse Effect; or

Agreed, whether in writing or otherwise, to take any action described in this
Section.

Related Party Transactions. The Assumed Contracts and Real Property Leases do
not include any agreement with, or any other commitment to (a) any officer or
director of Seller, Bretlin or Parent; (b) any person related by blood or
marriage to any such officer or director; or (c) any corporation, partnership,
trust or other entity in which Seller, Bretlin, Parent or any such officer,
director or related person has an equity or participating interest.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYER AND C&A

Buyer and C&A jointly and severally represent and warrant to Seller, Bretlin and
Parent as follows:

Organization and Good Standing. Each of Buyer and C&A is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

Authority. Each of Buyer and C&A has all requisite power and authority to
execute and deliver this Agreement and the Assumption Agreements regarding the
Assumed Contracts (collectively, the "Buyer Agreements") and to perform the
transactions contemplated hereby and thereby, to the extent it is a party
thereto. The execution, delivery and performance of the Buyer Agreements, and
the consummation of the transactions contemplated hereby and thereby, have been
duly and validly authorized by all necessary corporate action on the part of
Buyer and C&A. The Buyer Agreements have been, or with respect to Buyer
Agreements to be executed at the Closing, will be duly executed and delivered by
Buyer and C&A and each constitutes or will constitute when executed and
delivered a valid and binding obligation of each of Buyer and C&A, enforceable
against Buyer and C&A in accordance with its terms, to the extent it is a party
thereto.

Effect of Agreement. The execution, delivery and performance of the Buyer
Agreements do not and will not (a) conflict with the Articles of Incorporation
or Bylaws of Buyer or C&A; (b) violate any law or any rule or regulation of any
governmental body or administrative agency, or conflict with any judicial or
administrative order or decree relating to Buyer or C&A; or (c) require any
consent, notice to or filing with any governmental authority on behalf of Buyer
or C&A.

ARTICLE V - COVENANTS

Seller, Bretlin and Parent covenant and agree with Buyer as follows:

Termination of Seller's Employees; Settlement of Obligations of Seller.
Immediately prior to the Effective Time, Seller shall terminate all of its
employees utilized in or necessary to the operation of the Business. Seller
shall pay all employees of the Business promptly after Closing all outstanding
obligations of Seller to such employees, including accrued salaries, wages,
payroll taxes, any severance pay entitlements, health, medical, retirement,
vacation or deferred compensation benefits and any other obligations and
expenses of any kind or description of Seller arising out of or relating to the
employment by Seller or Seller's termination of the employment of such employees
through the Effective Time. Buyer agrees to offer at-will employment (subject to
Buyer's normal pre-employment testing requirements) to all of the active
full-time employees of the Business, which employment, if accepted, would
commence immediately upon the Effective Time. For purposes hereof, the term
"active employees" excludes all employees of the Business on short or long term
disability or maternity leave or other leave on the Closing Date.

Collection of Receivables. Buyer agrees to assist Seller, as reasonably
requested, in the collection of the Receivables after the Effective Time and
agrees to immediately forward to Seller all funds received by the Buyer after
the Closing for payment of any of the Receivables retained by the Seller
hereunder. Seller agrees to assist Buyer, as reasonably requested, in collecting
any receivables created by Buyer's operation of the Business after the Closing
Date and agrees to immediately forward to Buyer all funds received by the Seller
after the Closing for payment of any of the Buyer's receivables. Payments made
by customers of the Business after the Closing Date shall be applied (i) to the
invoices specified by such customer, or (ii) if the amount of payment
corresponds in amount to an invoice to such customer, then to such invoice, and
(iii) if neither (i) nor (ii) applies to such payment, then to the oldest
outstanding invoice first.

Employee Benefit Matters. As of the Effective Time, all of the Seller's current
employees in the Business (including those on lay-off, disability or leave of
absence, whether paid or unpaid), former employees and retired employees
("Business Employees") shall cease active participation in the Dixie 401(k)
Plan. Seller shall take, or cause to be taken, all such action as may be
necessary to effect such cessation of participation, and to permit Business
Employees to elect to receive or require Business Employees to receive total
distributions of their vested account balances under the Dixie 401(k) Plan in
accordance with applicable law as soon as reasonably practicable after the
Closing Date. Seller shall pay as a bonus the amount of any nonvested account
balances of the Business Employees in the Dixie 401(k) Plan to such persons as
soon as reasonably practicable after Closing after withholding all applicable
taxes. In any event such distributions of vested amounts and payment of all
nonvested account balances shall be finalized not later than ninety (90) days
after the Closing Date. Buyer's 401(k) plan shall accept eligible rollover
distributions from the Dixie 401(k) Plan. For purposes of administering Buyer's
401(k) Plan, service of a Business Employee with Seller and Parent shall be
deemed to be service with Buyer for participation and vesting purposes, but not
for purposes of benefit accrual. Also, Seller shall pay to the Business
Employees within the aforesaid ninety (90) day period any amounts owed under
Seller's Quarterly Incentive Plan for the period from January 1, 2002, through
the Closing Date.

ARTICLE VI - CLOSING



Closing. The closing of the sale of the Purchased Assets (the "Closing") shall
take place at the offices of Witt, Gaither & Whitaker, P.C. in Chattanooga,
Tennessee at 10:00 a.m., local time, on the date that the Closing Condition,
defined below in Section 6.7, shall be satisfied, or such other date as may be
mutually agreed upon by the parties hereto (the "Closing Date"), provided that
if the Closing Condition as defined in Section 6.7 are not satisfied by June 1,
2002, then this Agreement and the transactions contemplated hereby shall be
terminated and of no force and effect. For purposes of passage of title, risk of
loss, allocation of expenses and other economic effects, the Closing when
completed shall be deemed to have occurred at 7:00 a.m., local time, on the
Closing Date (the "Effective Time"). The Business shall be operated for the
benefit and at the risk of the Buyer from and after the Effective Time.



Deliveries by Seller. At the Closing, Seller shall deliver or cause to be
delivered to Buyer the following:

A copy of all corporate resolutions authorizing the execution, delivery and
performance of the Seller Agreements, and the consummation of the transactions
contemplated herein and therein, accompanied by the certification of the
Secretary of Seller to the effect that such resolutions are in full force and
effect and have not been amended, modified or rescinded;

Good standing certificates from the Secretary of State of the state of Seller's
incorporation and each of the states listed on Schedule 3.1, and certificates
from the Departments of Revenue of each such jurisdiction stating that all
required taxes regarding the Business have been paid by Seller in full;

Evidence of the termination of Liens;

The legal opinion in the form attached hereto as Exhibit C;

Evidence of that all Required Consents have been obtained or satisfied;

Assignments of Assumed Contracts, together with any necessary consent thereto;

Bills of Sale attached hereto as Exhibit A and such other instruments of
transfer as Buyer may request to convey and vest in Buyer all of Seller's right,
title and interest in and to all of the remaining Purchased Assets, free and
clear of all Liens, other than Permitted Liens;

Assignment of any intellectual property rights included in the Purchased Assets;

Deliveries by Buyer. At the Closing, Buyer shall deliver or cause to be
delivered to Seller the following:

A copy of all corporate resolutions authorizing the execution, delivery and
performance of the Buyer Agreements, and the consummation of the transactions
contemplated herein and therein, accompanied by the certification of the
Secretary of Buyer to the effect that such resolutions are in full force and
effect and have not been amended, modified or rescinded;

An Instrument of Assignment and Assumption of the Assumed Contracts to be
assumed by Buyer pursuant to Section 1.4;

The Purchase Price, evidenced by a wire transfer of immediately available funds;
and

(e) The legal opinion in the form set forth in Exhibit D hereto.

(f) The Resale Certificate

Other Deliveries. Each of the parties hereto shall execute and deliver, or cause
to be executed and delivered, to the other the following:

This Agreement

The Supply Agreement

The Non-Solicitation Agreement

The Transitional Services Agreement in the form of Exhibit F hereto

Further Assurances. Seller and Parent shall, at any time on or after the Closing
Date, take any and all steps reasonably requested by Buyer to place Buyer in
possession and operating control of the Purchased Assets and the Business, and
will do, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably requested by Buyer for the more effective transfer to and reduction
to possession of Buyer, or its permitted successors or assigns, of any of the
Purchased Assets.

Real Property Acquisition. Buyer's obligations hereunder are subject to and
conditioned upon the simultaneous closing of the acquisition by Buyer of the
Real Property.

Closing Conditions

. The parties acknowledge that the operations of the Business have been
interrupted due to electrical outage. The obligations of all the parties
hereunder shall be conditioned upon (i) the operation and functioning of the
Business consistent with past operations at full capacity with production of
first-quality products, satisfactory to Buyer in all respects; (ii) absence of
any material supplement to the Seller's disclosure Schedules to this Agreement
which reveals any change outside the ordinary course and which is objectionable
to Buyer in its sole discretion. Upon satisfaction of the aforesaid Closing
conditions, this Agreement will be deemed effective as of the Effective Time and
all of the agreements and other deliveries referred to in Section 6 shall be
dated as of such Closing Date, with appropriate conforming date changes and the
transactions shall be deemed completed as of such date; and (iii) the completion
of Buyer's acquisition of the Real Property; provided, however, that if this
condition is not met, Seller will exercise its option to purchase the Real
Property and sell such property to Buyer on or before June 1.



ARTICLE VII - INDEMNIFICATION



Indemnification by Seller, Bretlin and Parent. Seller, Bretlin and Parent shall
jointly and severally indemnify, defend and hold harmless Buyer, C&A and their
officers, directors and affiliates (the "Buyer Indemnitees") from, against, and
with respect to any and all loss, damage, claim, obligation, liability, cost and
expense (including, without limitation, reasonable attorneys' fees and costs and
expenses incurred in investigating, preparing, defending against or prosecuting
any litigation, claim, proceeding or demand), of any kind or character (a
"Loss") arising out of or in connection with any of the following:



any breach of any of the representations or warranties of Seller, Bretlin and/or
Parent contained in or made pursuant to this Agreement or any of the Seller
Agreements;

any failure by Seller, Bretlin or Parent to perform or observe, in full, any
covenant, agreement or condition to be performed or observed by it pursuant to
this Agreement or any of the Seller Agreements;

Seller's ownership and operation of the Business and the Purchased Assets prior
to the Effective Time, including any and all liabilities under the Assumed
Contracts which relate to events occurring prior to the Effective Time, and
including all other liabilities and obligations of the Seller and Parent;

any use, release, threatened release, emission, generation, storage,
transportation, disposal, or arrangement for the disposal of Hazardous Materials
by the Seller or the presence of any Hazardous Materials or circumstance or
condition at any Real Property which would require remediation or other action
under any Environmental Laws; provided that any required environmental
remediation shall be controlled by Buyer and conducted in accordance with
applicable law; and provided that Buyer's conduct of such remediation or other
response shall be limited to the work reasonably prudent and necessary to
address requirements imposed by applicable Environmental Laws and government
authorities.

noncompliance by Seller or Buyer with the provisions of the Georgia bulk sales
laws; and

any Taxes accruing prior to the Effective Time, any failure to properly complete
and duly and timely file all tax returns, reports and declarations of estimated
tax, and any failure to make all required withholdings and payments of Taxes
due;

failure to obtain Required Consents with respect to any subleases of any
equipment, computers or other assets, or any sublicenses of any software,
delivered to Buyer at Closing.

Indemnification by Buyer. Buyer and C&A shall jointly and severally indemnify,
defend and hold harmless Seller, Bretlin and Parent and their officers,
directors and affiliates from, against and with respect to any Loss arising out
of or in connection with any of the following:

any breach of any of the representations and warranties of Buyer or C&A
contained in or made pursuant to this Agreement;

any failure by Buyer or C&A to perform or observe, in full, any covenant,
agreement or condition to be performed or observed by it pursuant to this
Agreement;

all obligations under the Assumed Contracts assumed by Buyer arising on or after
the Effective Time, as provided under Section 1.4; or

Buyer's or C&A's ownership and operation of the Business and the Purchased
Assets on and after the Effective Time.

Notice of Claim. Any party seeking to be indemnified hereunder (the "Indemnified
Party") shall, within 60 days following discovery of the matters giving rise to
a Loss, notify the party from whom indemnity is sought (the "Indemnity Obligor")
in writing of any claim for recovery, specifying in reasonable detail the nature
of the Loss and the amount of the liability estimated to arise therefrom. The
failure of the Indemnified Party to notify the Indemnity Obligor on a timely
basis will not relieve the Indemnity Obligor of any liability that it may have
to the Indemnified Party, subject to the survival provisions of Section 8.1
hereof to the extent applicable, except to the extent that the Indemnified Party
demonstrates that the defense of such action is materially prejudiced by the
Indemnity Obligor's failure to give such notice.

Defense. If the facts pertaining to a Loss arise out of the claim of any third
party, or if there is any claim against a third party available by virtue of the
circumstances of the Loss, the Indemnity Obligor may, by giving written notice
to the Indemnified Party within 15 days following its receipt of the notice of
such claim, elect to assume the defense or the prosecution thereof, including
the employment of counsel or accountants at its cost and expense; provided,
however, that during the interim the Indemnified Party shall use its reasonable
efforts to take such actions (not including settlement) as are reasonably
necessary to protect against further damage or loss with respect to the Loss;
and provided further that the Indemnity Obligor can only assume the defense if
(i) it provides evidence acceptable to the Indemnified Party that it will have
the financial resources to defend the claim and satisfy its indemnification
obligations; (ii) it obtains counsel which is satisfactory to the Indemnified
Party; (iii) the third party claim involves only money damages and does not seek
an injunction or other equitable relief; (iv) the Indemnity Obligor conducts the
defense of the claim actively and diligently, and (v) such Loss does not arise
from a claim made by a customer or employee of the Business after the Closing.
The Indemnified Party shall have the right to employ counsel separate from
counsel employed by the Indemnity Obligor in any such action and to participate
therein, but the fees and expenses of such counsel shall be at the Indemnified
Party's own expense. Whether or not the Indemnity Obligor chooses so to defend
or prosecute such claim, all the parties hereto shall cooperate in the defense
or prosecution thereof.

Other Remedies. The foregoing indemnification provisions are in addition to, and
not in derogation of any equitable claim or cause of action or common law claim
or cause of action for fraud any party may have as a result of a Loss, but shall
be deemed an exclusive election of remedies with respect to all other claims or
causes of action.

Limitation. Notwithstanding the provisions of Sections 7.1 or 7.2, no Indemnity
Obligor shall have any indemnification obligation under Sections 7.1(a) or
7.2(a) of this Agreement unless and until the aggregate amount of the Losses of
the Indemnified Party arising from all breaches of representations and
warranties exceeds Three Hundred Thousand Dollars ($300,000) in the aggregate,
whereupon the Indemnity Obligor shall be liable to indemnify the Indemnified
Party to the extent of the entire amount of such Losses; provided that this
Section 7.6 shall not apply to any breach of warranty contained in Sections 3.4
or 3.5. Provided, that once a breach of any representation or warranty in this
Agreement occurs, any materiality or knowledge qualification contained in such
representation or warranty shall be disregarded in determining the magnitude of
any Loss occasioned by the breach of such representation or warranty for
purposes of this Section 7.6.

ARTICLE VIII - MISCELLANEOUS



Survival of Representations. All representations and warranties of the parties
hereto contained in this Agreement or otherwise made in writing in connection
with the transactions contemplated hereby shall survive the execution and
delivery of this Agreement and the Closing for a period of twenty-four months
thereafter, other than the representations and warranties contained in Sections
3.4 and 3.5 which shall survive until the expiration of the applicable statute
of limitation.



Bulk Sales. To the extent any bulk sales law applies to the transaction
evidenced hereby, the parties agree to waive the requirements, if any, of all
applicable bulk sales laws. As an inducement to Buyer to enter into such waiver,
Seller expressly covenants that (a) it will not be rendered insolvent by the
transactions contemplated by this Agreement; and (b) all debts, obligations and
liabilities relating to the Business that are not expressly assumed by Buyer
under this Agreement will be promptly paid and discharged by Seller as and when
they become due.

Risk of Loss. The risk of loss, damage or condemnation of any of the Purchased
Assets from any cause whatsoever shall be borne by Seller at all times prior to
the Effective Time.

Brokers. Each party represents and warrants to the other (a) that no brokers or
agents have been retained or employed by it, and (b) that there are no claims
for any brokerage commission, finder's fee or similar payment due or claimed to
be due from it with respect to this transaction.

Tax Filings. Each of the parties acknowledges its understanding of the
requirement under Section 1060 of the Internal Revenue Code for the filing by
each of Form 8594 for its respective tax year in which the Closing occurs and
agrees to timely and properly file such forms with its federal income tax
return. Each of Seller and Buyer agrees to timely and properly allocate the
Purchase Price among the Purchased Assets in accordance with Exhibit A hereto
and to use such allocation for all federal, state and local income tax purposes.

Expenses. All costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expense, whether or not the sale of the Purchased Assets is consummated. Sales
taxes (if any), shall be borne by Seller and recording and filing fees on the
transfer of the Purchased Assets shall be borne by Buyer.

Publicity. Any press releases or other announcements concerning the transactions
contemplated by this Agreement shall be approved by both Buyer and Seller prior
to their issuance; provided, however, that each of the parties hereto shall be
permitted to make all such disclosures as are determined to be reasonably
necessary to be made in order to comply with relevant securities laws.

Notices. All notices, demands and other communications made hereunder shall be
in writing and shall be given either by personal delivery, by nationally
recognized overnight courier (with charges prepaid) or by telecopy (with
telephone confirmation), and shall be deemed to have been given or made when
personally delivered, the day following the date deposited with such overnight
courier service or when transmitted to telecopy machine and confirmed by
telephone, addressed to the respective parties at the following addresses (or
such other address for a party as shall be specified by like notice):

 

If to the Seller:

Candlewick Yarns, Inc.
Post Office Box 12542
185 S. Industrial Boulevard
Calhoun, GA 30703
Attention: Gary A. Harmon, Vice President
Phone: (706) 629-9234
Facsimile: (706) 625-0782

If to Bretlin:

Bretlin, Inc.
Post Office Box 12542
185 S. Industrial Boulevard
Calhoun, GA 30703
Attention: Gary A. Harmon, Vice President
Phone: (706) 629-9234
Facsimile: (706) 625-0782

If to the Parent:

The Dixie Group, Inc.
345-B Nowlin Lane
Chattanooga, Tennessee 37421
Attention: Gary A. Harmon, CFO
Phone: (706) 629-9234
Facsimile: (706) 625-0782

With a copy in any such case (which shall not constitute notice) to:

John F. Henry, Jr., Esq.
Witt, Gaither & Whitaker, P.C.
1100 SunTrust Bank Building
Chattanooga, Tennessee 37402-2608
Phone: (423) 265-8881
Facsimile: (423) 266-4138

If to Buyer:

CAF Extrusion, Inc.
311 Smith Industrial Boulevard
Dalton, Georgia 30720
Attn: Chief Financial Officer
Facsimile: (706) 259-2125

 

 

If to C&A:

Collins & Aikman Floorcoverings, Inc.
311 Smith Industrial Boulevard
Dalton, Georgia 30720
Attn: Chief Financial Officer
Facsimile: (706) 259-2125

With a copy in either case (which shall not constitute notice) to:

Womble Carlyle Sandridge & Rice
1201 West Peachtree Street
Suite 3500
Atlanta, Georgia 30309
Attention: G. Donald Johnson, Esq.
Telephone: 404-888-7456
Fax: 404-870-4878

Governing Law. This agreement shall be governed by the laws of the State of
Georgia applicable to agreements made and to be performed entirely within such
state.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Assignment. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned by any of the parties hereto without the prior
written consent of all other parties hereto, and any purported assignment
without such consent shall be void; provided, however, that Buyer may assign its
rights hereunder to any subsidiary that is wholly-owned by Buyer.

Third Party Beneficiaries. None of the provisions of this Agreement or any
document contemplated hereby is intended to grant any right or benefit to any
person or entity which is not a party to this Agreement.

Headings. The article and section headings contained in this Agreement are
solely for the purpose of reference, are not part of this Agreement and shall
not in any way affect the meaning or interpretation of this Agreement.

Amendments. Any waiver, amendment, modification or supplement of or to any term
or condition of this Agreement shall be effective only if in writing and signed
by all parties hereto, and the parties hereto waive the right to amend the
provisions of this Section 8.14 orally.

Specific Performance. Seller acknowledges that the Purchased Assets are unique
and that if Seller fails to consummate the transactions contemplated by this
Agreement such failure will cause irreparable harm to Buyer for which there will
be no adequate remedy at law. Buyer shall be entitled, in addition to its other
remedies at law, to specific performance of this Agreement if Seller shall,
without cause, refuse to consummate the transactions contemplated by this
Agreement.

Jurisdiction. Any action or proceeding seeking to enforce any provision, or
based on any right arising out of, this Agreement may be brought against any of
the parties in the courts of the State of Georgia, County of Whitfield, or if it
has, or can acquire, jurisdiction in the United States District Court for the
Northern District of Georgia, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.

Severability. In the event that any provision in this Agreement shall be
determined to be invalid, illegal or unenforceable in any respect, the remaining
provisions of this Agreement shall not be in any way impaired, and the illegal,
invalid or unenforceable provision shall be fully severed from this Agreement
and there shall be automatically added in lieu thereof a provision as similar in
terms and intent to such severed provision as may be legal, valid and
enforceable.

Entire Agreement. This Agreement and the Schedules and Exhibits hereto,
constitute the entire contract between the parties hereto pertaining to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings between the parties with respect to such subject matter. Any
items disclosed on any Schedule hereto shall relate only to the representations
and warranties in the Section of the Agreement to which they expressly refer. No
Schedule to this Agreement shall incorporate any disclosure set forth on any
other Schedule to this Agreement or in any other document.

Certain Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:

"Affiliate" shall mean, with respect to any person, any other person which
directly or indirectly controls, is controlled by or is under common control
with such person. For purposes hereof, "control" shall mean the direct or
indirect ownership of more than fifty percent of the voting or income interests
of such Person.

The phrases, "Knowledge of the Seller", "Seller has no knowledge" and like
phrases shall mean that no person named on Schedule 8.19 hereto has any actual
knowledge, after due inquiry, that the statement made is incorrect.

"Material Adverse Effect" shall mean any material adverse effect, loss,
consequence or result on the business, prospects, condition (financial or
otherwise) or operations of the Business, the Purchased Assets or the operations
of the Facility.

Schedules

. All Schedules hereto are provided as of the date hereof (or as otherwise set
forth in such Schedule). Schedules may be supplemented or updated at Closing to
reflect any and all changes in the ordinary course of business between the date
hereof (or such other date set forth in such Schedule) and Closing.



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed by its duly authorized officer as of the date first above written.

SELLER:

CANDLEWICK YARNS, INC.
By: /s/ Gary A. Harmon                         
Gary A. Harmon, Vice President

PARENT:

THE DIXIE GROUP, INC.
By: /s/ Daniel K. Frierson                      
Daniel K. Frierson, Chairman

BRETLIN:



BRETLIN, INC.
By: /s/ Gary A. Harmon                       
Gary A. Harmon, Vice President



BUYER:

CAF EXTRUSION, INC.
By: /s/ Edgar M. Bridger                        
Edgar M. Bridger, President

C&A:

COLLINS & AIKMAN FLOORCOVERINGS, INC.
By: /s/ Edgar M. Bridger                     
Edgar M. Bridger, President